In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 05-3675
UNITED STATES OF AMERICA,
                                               Plaintiff-Appellant,
                                 v.

DARRYL WALLACE,
                                              Defendant-Appellee.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
         No. 04-CR-999-1—Blanche M. Manning, Judge.
                          ____________
     ARGUED MAY 9, 2006—DECIDED AUGUST 14, 2006
                     ____________


  Before CUDAHY, KANNE, and WOOD, Circuit Judges.
  WOOD, Circuit Judge. In this appeal, we again confront
the question of the proper approach to appellate review
of the reasonableness of a federal sentence. Appellant
Darryl Wallace pleaded guilty to wire fraud, 18 U.S.C.
§ 1343. Despite the fact that the Sentencing Guidelines
advise that a term between 24 and 30 months is appro-
priate for Wallace, the district court judge decided that
the reasonable sentence for Wallace was a significantly
more lenient one: three years’ probation plus a $2,000 fine.
In addition, the court imposed several special conditions
of probation, including an order that Wallace spend the first
six months on home confinement and continue attending
psychological counseling and Gamblers Anonymous meet-
2                                                No. 05-3675

ings. We conclude that the district court failed adequately
to justify such a significant deviation from the recom-
mended guideline range; we therefore vacate the sentence
and remand for further proceedings.


                              I
  Merrill Lynch & Co., Inc., employed Wallace for 23 years.
At the time relevant to this case, he was responsible for
reconciling accounts in its stock department. Wallace
admitted that, between July and October of 2003, he abused
that position to record fictitious trades, which yielded gains
of more than $600,000 that he credited to his personal
trading account. To conceal these actions, he offset the
gains with losses that he recorded in a Merrill Lynch
account. He later transferred $400,000 of the fraudulent
gains into his personal bank account and spent more than
$30,000 before he was caught. Merrill Lynch could not
determine how much Wallace owed and so waived restitu-
tion.
  In a written memorandum and at sentencing, Wallace
acknowledged that the advisory guidelines range was 24
to 30 months, but he appealed to the judge’s discretion
under United States v. Booker, 543 U.S. 220 (2005), and
argued for a sentence below that range. Wallace asked the
court to consider his need for psychological counseling to
overcome a difficult childhood: his parents divorced when he
was eight years old; he was raised in a tough neighborhood;
he endured sexual abuse at school; he lost his brother and
stepfather in a fire; and he witnessed his sister being struck
and killed by a car. Although he nevertheless steered clear
of crime and held a single job for over two decades, he
learned from a psychologist after his arrest that he was
addicted to gambling and suffered “recurrent, mild Major
Depressive Disorder.” After the arrest, he began attending
Gamblers Anonymous and sought to continue mental health
No. 05-3675                                                 3

counseling. Wallace also argued that the guidelines over-
stated the seriousness of his crime by basing his offense
level on the intended loss rather than the actual loss,
resulting in an increase of eight points. See U.S.S.G.
§ 2B1.1(b)(1)(D), (b)(1)(H), cmt. n.3(A). Last, Wallace
suggested that his request for leniency found support in
principle in the guidelines for departing based on aberrant
behavior, id. § 5K2.20, and post-offense rehabilitation, id.
§ 3E1.1, even though he conceded at the hearing that they
didn’t “fit perfectly.” Counsel indicated that he was not
requesting a sentence of probation only, but he proposed “a
sentence of a year and a day.”
  The government responded that, in its view, Wallace
lacked evidence that his crime was in any way caused by
his difficult childhood, psychological problems, or gambling.
As to Wallace’s contention that the amount he was able to
spend before he was arrested better captured the gravity of
his offense than the amount he stole, the government
pointed out that the guidelines base a defendant’s offense
level on the greater of actual loss or intended loss, and here
the intended loss was greater. And because Wallace com-
mitted the fraud over a period of months, the government
concluded, his behavior was not aberrant under § 5K2.20.
  The sentencing court rejected the advisory guidelines
range as “a bit much” in light of the factors enumerated
in 18 U.S.C. § 3553(a). The judge accepted Wallace’s argu-
ment that the guidelines overstated the gravity of his crime.
She acknowledged the importance of intended loss under
the guidelines, noting that “intended loss raises the cap.”
She did not agree, however, with the government’s view
that Wallace’s gambling was irrelevant. She explained, “But
as a practical matter, [the loss] was roughly $30,000, and
the gambling obviously was a compelling reason for this
taking place.” In giving Wallace what she labeled a “World
Series break,” the court, consistent with § 3553(a)(1),
considered his history and personal characteristics and
4                                                No. 05-3675

could not “help but be impressed” that in spite of a difficult
childhood, psychological problems, and a gambling addic-
tion, he had “really had an exemplary life until he faltered
and did this one ridiculous, stupid crime.”
  The court also considered the need to deter and reha-
bilitate Wallace. By starting to attend psychological
counseling and Gamblers Anonymous, Wallace, in the
court’s view, had shown that “he’s already deterred.” And,
according to the court, Wallace’s “extraordinary remorse”
demonstrated that “the rehabilitation process has already
begun.” The judge concluded that: “[O]ne of the most
important aspects of what punishment should achieve
in this case has to do with Mr. Wallace’s mental health and
his gambling addiction. I think that can be achieved
without imposing a prison sentence, throwing him into
prison with hardened criminals.” Although the judge at
sentencing thus made clear that she was basing Wallace’s
sentence on the § 3553(a) factors, the judgment itself refers
to the guidelines for departing based on mental and emo-
tional condition, U.S.S.G. § 5H1.3, and aberrant behavior,
id. § 5K2.20.


                             II
  On appeal, the government contends that Wallace’s
sentence is not justified, either as an exercise of discretion
based on the § 3553(a) factors, or as a “departure” based
on the guidelines cited in the judgment. We can easily
dispose of the second point: after Booker the concept of
“departures” is outmoded. United States v. Arnaout, 431
F.3d 994, 1003 (7th Cir. 2005). It is true, on the one hand,
that cases analyzing “departures” pre-Booker remain useful
by way of analogy, as we assess the overall reasonableness
of a sentence. United States v. Castro-Juarez, 425 F.3d 430,
434-36 (7th Cir. 2005). A bad reason for departing pre-
Booker remains a reason that, at least as a matter of advice
No. 05-3675                                                   5

from the guidelines, is still bad; if the district court thought
that the reason applied to the case before it, a very good
explanation would be necessary. United States v. Boscarino,
437 F.3d 634, 638 (7th Cir. 2006). On the other hand, the
scope for sentences outside the recommended guidelines
range has expanded, as we explained in United States v.
Long, 425 F.3d 482 (7th Cir. 2005):
    Freed from the mandatory nature of [the guidelines’]
    structure, the court [is] free to consider the factors
    outlined in 18 U.S.C. § 3553(a), including those that
    were specifically prohibited by the guidelines and those
    that are not constitutionally prohibited such as race or
    sex. See, e.g., § 5H1.11 (discouraging courts to factor
    “[m]ilitary, civic, charitable, or public service; employ-
    ment-related contributions; and similar prior good
    works” in deciding whether to depart); § 5H1.12 (stating
    that “[l]ack of guidance as a youth and similar circum-
    stances indicating a disadvantaged upbringing” are not
    relevant grounds in determining whether a departure
    is warranted).
425 F.3d at 488. See also United States v. Bonner, 440 F.3d
414, 417 (7th Cir. 2006) (quoting United States v. Paladino,
401 F.3d 471, 487-88 (7th Cir. 2005) (Kanne, J., dissent-
ing)).
  Two things are critical now: first, whether the district
court’s choice of sentence is adequately reasoned in light of
the § 3553(a) factors, see Arnaout, 431 F.3d at 1003; and
second, whether the sentence can ultimately be deemed a
reasonable one. Accord, United States v. Rattoballi, 452
F.3d 127, 131-32 (2d Cir. 2006); United States v. Fernandez,
443 F.3d 19, 26 (2d Cir. 2006). At each point, the focus is on
what the district court did, not on what it might have done.
Thus, the procedural inquiry focuses on the actual reasons
given, not on whether the sentence could have been sup-
ported by a different rationale; the substantive inquiry
6                                                No. 05-3675

looks at the sentence imposed, not at all the other hypothet-
ical sentences that might have been chosen. United States
v. Cunningham, 429 F.3d 673, 679 (7th Cir. 2005); Castro-
Juarez, 425 F.3d at 433.
  Before addressing the question whether the district
court’s decision in Wallace’s case was procedurally and
substantively reasonable, we think it useful to explore
both concepts in greater detail. We have already had
occasion to discuss what we expect of the district courts
from a procedural standpoint. As we held in United States
v. Dean, 414 F.3d 725 (7th Cir. 2006):
    . . . [T]he farther the judge’s sentence departs from the
    guidelines sentence (in either direction—that of greater
    severity, or that of greater lenity), the more compelling
    the justification based on factors in section 3553(a) that
    the judge must offer in order to enable the court of
    appeals to assess the reasonableness of the sentence
    imposed. (Cf. United States v. Dalton, 404 F.3d 1029,
    1033-34 (8th Cir. 2005), reversing a 60-month sentence
    when the minimum guidelines sentence was four times
    as long.)
Id. at 729. In other words, the new regime imposes a
procedural obligation on the district court judge to ex-
plain what it is that persuaded her to choose the sen-
tence she did. Other circuits have also recognized the
importance of the district court’s explanation for a sentence,
although they have not necessarily adopted Dean wholesale.
See, e.g., Rattoballi, 452 F.3d at 134 (“our own ability to
uphold a sentence as reasonable will be informed by the
district court’s statement of reasons (or lack thereof) for the
sentence that it elects to impose”). See also United States v.
Green, 436 F.3d 449 (4th Cir. 2006), where the court held
that:
    [a] sentence falling outside of the properly calculated
    Guidelines range is not ipso facto unreasonable. But
No. 05-3675                                                 7

    if that sentence is based on an error in construing or
    applying the Guidelines, it will be found unreasonable
    and vacated. See 18 U.S.C. § 3742(f)(1). The same is
    true if the sentence is imposed outside the Guideline
    range and the district court provides an inadequate
    statement of reasons or relies on improper factors
    in departing from the Guidelines’ recommendation.
    See id. § 3742(f)(2).
436 F.3d at 457.
  Booker also confers new procedural rights on the defen-
dant, as Dean recognized:
    . . . [T]he defendant must be given an opportunity to
    draw the judge’s attention to any factor listed in section
    3553(a) that might warrant a sentence different from
    the guidelines sentence, for it is possible for such a
    variant sentence to be reasonable and thus within the
    sentencing judge’s discretion under the new regime in
    which the guidelines, being advisory, can be trumped by
    section 3553(a), which as we have stressed is manda-
    tory.
Id. at 730-31. This is an important part of the reason why
this court has remanded for resentencing all pre-Booker
cases in which the defendant properly preserved his
objection.
  Although it is more difficult to describe the content of
substantive reasonableness review, this should not be
surprising. Other areas of the law in which the ultimate
standard is “reasonableness” pose a similar challenge. For
example, § 104 of the Antiterrorism and Effective Death
Penalty Act, Pub. L. No. 104-132, 110 Stat. 1214, 1218-19
(Apr. 24, 1996), amended the federal statute providing for
habeas corpus relief for state prisoners, 28 U.S.C. § 2254, so
that it now contains an express reasonableness require-
ment. Federal courts may not grant relief in such cases
unless the state court rendered a decision that either “was
8                                               No. 05-3675

contrary to, or involved an unreasonable application of,”
clearly established federal law, § 2254(d)(1), or the state
court’s decision “was based on an unreasonable determina-
tion of the facts,” § 2254(d)(2) (emphasis added). The
Supreme Court commented in (Terry) Williams v. Taylor,
529 U.S. 362 (2000), that “[t]he term ‘unreasonable’ is no
doubt difficult to define. That said, it is a common term in
the legal world and, accordingly, federal judges are familiar
with its meaning.” Id. at 410. See also Booker, 543 U.S. at
766 (stating that “we think it fair . . . to assume judicial
familiarity with a ‘reasonableness’ standard.”).
  This statement suggests that we may take guidance
from the way in which the term “unreasonable” (or its
converse, “reasonable”) has been defined for purposes of
§ 2254(d) as we now confront the same term as the Court
used it in Booker. Williams itself provides some insight.
Importantly, the Court there held, and later reiterated
in Woodford v. Visciotti, 537 U.S. 19 (2002), that “an
unreasonable application of federal law is different from an
incorrect application of federal law.” 529 U.S. at 410
(emphasis in original); quoted with approval in Woodford,
537 U.S. at 25. In addition, Williams held that the inquiry
into reasonableness is an objective one. 529 U.S. at 409-10.
In an effort to flesh out the way that a reviewing court
should approach this question, we described the term
“unreasonable” as meaning “something like lying well
outside the boundaries of permissible differences of opin-
ion.” Hardaway v. Young, 302 F.3d 757, 762 (7th Cir. 2002).
In Hall v. Washington, 106 F.3d 742 (7th Cir. 1997), we said
that a decision was reasonable if it was “one of several
equally plausible outcomes.” Id. at 749. Indeed, the Second
Circuit has already described its Booker review in almost
exactly these words. See Fernandez, supra, 443 F.3d at 34
(“we conclude that the sentence was well within the broad
range of reasonable sentences that the District Court could
have imposed in the circumstances presented”). On the
No. 05-3675                                                9

other hand, a result will be unreasonable if it is at “such
tension with governing U.S. Supreme Court precedents, or
so inadequately supported by the record, or so arbitrary,
that a writ must issue.” Id. (emphasis added).
   Another area that sheds some light on the substantive
reasonableness inquiry relates to supervised release. In this
domain, the guidelines have always been advisory. See, e.g.,
United States v. Salinas, 365 F.3d 582, 588 (7th Cir. 2004).
A term of imprisonment outside the range advised by the
policy statements in Chapter 7 of the guidelines has been
found not to be “plainly unreasonable” where the district
court explained which factors under § 3553(a) informed her
choice of sentence, acknowledged the range advised by the
policy statements, and explained her reasons for rejecting
it. Id. at 589-90. Our opinions applying this approach
demonstrate that district courts indeed possess substantial
discretion in their choice of a reasonable term of imprison-
ment. See, e.g., United States v. Carter, 408 F.3d 852, 854-
55 (7th Cir. 2005) (affirming 24-month term where policy
statements advised term of 6-12 months); Salinas, 365 F.3d
at 590 (affirming 24-month term where policy statements
advised 3-9 month range); United States v. Harvey, 232 F.3d
585, 588 (7th Cir. 2000) (affirming 24-month term where
policy statements advised 4-10 months); United States v.
Hale, 107 F.3d 526, 529-30 (7th Cir. 1997) (affirming 30-
month term where policy statements advised 5-11 months).
While these were all upward adjustments from the advisory
range, we see no reason in principle why the reasonableness
inquiry should be different for downward changes.
  Since Booker, the question whether a sentence that falls
within a properly calculated guidelines range is reason-
able has had a relatively straightforward answer in this
circuit: such a sentence is entitled to a rebuttable presump-
tion of reasonableness, see United States v. Mykytiuk, 415
F.3d 606, 608 (7th Cir. 2005), and the court of appeals gives
great deference to a district court’s decision not to deviate
10                                              No. 05-3675

from the guidelines. (There is a conflict in the circuits on
this point, as the Second Circuit pointed out in Fernandez,
443 F.3d 27-28 (collecting cases), but our position has been
firm ever since Mykytiuk was decided.) Generalizations are
harder for sentences either below or above the range
recommended by the guidelines. In Rattoballi, the Second
Circuit stated that it had opted (for all sentences) “instead
to fashion the mosaic of reasonableness through case-by-
case adjudication.”452 F.3d at 133. “[O]n appellate review,”
it continued, “we will view as inherently suspect a non-
Guidelines sentence that rests primarily on factors that are
not unique or personal to a particular defendant, but
instead reflects attributes common to all defendants.” Id.
The reasons that the district court had given in
Rattoballi—the defendant’s admission of guilt, the hardship
of the criminal process, the severe toll that the case had
taken on the defendant’s business, and the role that
another person had played in the scheme—were all of the
latter type, in the Second Circuit’s view. It therefore
concluded that the lenient non-guidelines sentence the
district court had imposed was unreasonable when assessed
against the § 3553(a) factors. Id. at 137.
  The distinction between common and individualized
factors is one that is compatible with our decisions. For
example, in a number of cases this court has been asked to
find that U.S.S.G. § 2D1.1(c), which uses the infamous
100:1 ratio between powder and crack cocaine (that is, it
treats 100 grams of powder and 1 gram of crack in the same
way), is itself “unreasonable.” We have held, however, that
Booker did not authorize courts to find that the guidelines
themselves (or the statutes on which they are based) are
unreasonable. See United States v. Miller, 450 F.3d 270, 275
(7th Cir. 2006); United States v. Gipson, 425 F.3d 335, 337
(7th Cir. 2005). Only after computing the guidelines range
using the correct 100:1 ratio does the district judge have
discretion to impose a sentence that is above or below that
No. 05-3675                                                 11

range, as long as she respects statutory maxima and
minima, if the factors outlined in § 3553(a) indicate that
such a sentence would be reasonable for the particular
defendant. In short, reasonableness is something that must
be assessed at retail; wholesale conclusions that are nothing
but disagreements with the guidelines are impermissible.
   The Eleventh Circuit faced a sentence much like the one
before us in United States v. Crisp, 2006 WL 1867754 (11th
Cir. July 7, 2006). In that case, the defendant had also
participated in a fraudulent scheme, through which he
“bilked a bank out of nearly half a million dollars.” Id. at *1.
After he was caught, he pleaded guilty and gave the
government substantial assistance in prosecuting a co-
conspirator. The advisory guidelines range for his crime was
24 to 30 months, but the government filed a motion for a
downward “departure” under U.S.S.G. § 5K1.1, in which
it recommended that the court cut the range in half and
sentence the defendant at the low end (i.e. 12 months). The
district court started with this recommendation and took it
several steps further: in the end, it sentenced the defendant
to 5 hours’ imprisonment (a term the government labeled
“farcical” in open court, id. at *2) and five years’ supervised
release. The court of appeals reversed, on the government’s
appeal. It stressed the fact that the district court was
largely motivated by its disagreement with the government
about how much benefit the defendant should have received
from his assistance. Id. at *4. It also reviewed the final
sentence for overall reasonableness, however, and concluded
that it failed the test, with this explanation:
      As the Eighth Circuit recently said: “An extraordinary
    reduction must be supported by extraordinary circum-
    stances.” United States v. Dalton, 404 F.3d 1029, 1033
    (8th Cir. 2005) (discussing a § 5K1.1 departure). The
    circumstances of this case are not out of the ordinary at
    all, much less extraordinary enough to justify the
    extremely lenient sentence the court imposed. . . . Other
12                                                No. 05-3675

     courts have found that a district court’s “unjustified
     reliance upon any one [§ 3553(a)] factor is a symptom of
     an unreasonable sentence.” . . . [citing Rattobelli, supra,
     among other cases]. That is what happened in this case.
     The district court focused single-mindedly on the goal
     of restitution to the detriment of all other sentencing
     factors. An unreasonable approach produced an unrea-
     sonable sentence.
2006 WL 1867754 at *6.
  Turning now to Wallace’s sentence, we first consider
whether the district court has given us an adequate state-
ment of its reasons for the sentence it selected. In doing so,
we consider all of the district court’s reasons, oral and
written alike. United States v. Baker, 445 F.3d 987, 992 (7th
Cir. 2006). Those reasons included the following: Wallace’s
unfortunate history; his personal characteristics; his
exemplary life up until the time of his “one, stupid crime”;
his conscientious participation in the Gamblers Anonymous
program, and the role his gambling addiction played in the
crime he committed; his need for effective mental health
counseling; his “extraordinary” remorse; and the gravity of
his crime as measured by actual loss rather than intended
loss. With the exception of the last factor, which (in the
Second Circuit’s sense) is something that will be common to
a great number of partially successful financial crimes,
these factors were all particular to Wallace.
  Although the court’s review of Wallace’s individual traits
was helpful, we are troubled by the fact that the judge
said that she thought that culpability should be measured
by actual loss rather than intended loss. This was not an
appropriate consideration, as the guidelines have already
made the judgment that intended loss is what counts. See
U.S.S.G. § 2B1.1, cmt. n.3(A). Every defendant who commits
a financial crime and gets away with only some of the
money will make exactly the same argument—as Rattoballi
No. 05-3675                                                13

put it, this is an attribute common to all defendants. The
question is thus whether this was such an incidental part
of the district court’s reasoning that we can be confident
that it played no role in the court’s choice of sentence, or if
it may have made a difference. Furthermore, we must also
satisfy ourselves that the court’s consideration of Wallace’s
individual traits fully explained why such a large deviation
was reasonable— why, in other words, these circumstances
were so extraordinary as to justify eliminating virtually all
incarceration from the sentence.
  The government argues that the district court’s reasons
were insufficiently weighty to justify imposing a proba-
tionary sentence when the guidelines called for at least
24-months’ imprisonment. It brands this a “one-hundred
percent reduction in sentence,” which would be even more
drastic than the reductions of 75%, 73%, and 68% below the
guidelines minimum that the Eighth Circuit has rejected as
insufficiently supported. See Dalton, supra, 404 F.3d 1029;
United States v. Coyle, 429 F.3d 1192 (8th Cir. 2005);
United States v. Saenz, 428 F.3d 1159 (8th Cir. 2005).
Moreover, the government says, the elements of Wallace’s
history and characteristics on which the court relied—his
difficult childhood, gambling, and remorse— were not
compelling enough to justify the court’s “one-hundred
percent reduction in sentence.”
  We are reluctant to distill the reasonableness inquiry into
a numbers game that relies only on a numerical or percent-
age line for reductions. The percentage reduction will
always seem larger if the overall number is a small one: 24
months less than a possible sentence of 25 months would be
a 96% reduction; 24 months less than a possible sentence of
240 months would be a 10% reduction. Nevertheless, as we
have already held in Dean, the greater the deviation, the
more compelling the district court’s explanation must be.
The difficult question here is whether the district court’s
explanation met that standard.
14                                              No. 05-3675

  The government thinks not. It argues that the district
judge was mistaken to rely on Wallace’s remorse and lack
of criminal history, because the guidelines already ac-
counted for both through a downward adjustment for
acceptance of responsibility and the Category I criminal
history. But if Booker means anything at all, it must
mean that the court was permitted to “give further weight
to a factor covered by a specific guidelines adjustment,
especially where (as is true here) that ‘factor is present to
an exceptional degree or in some other way makes the
case different from the ordinary case where the factor is
present.’ ” United States v. Johnson, 427 F.3d 423, 428 (7th
Cir. 2005) (quoting Koon v. United States, 518 U.S. 81, 96
(1996)); see also Baker, 445 F.3d at 992. Though the
guidelines acknowledged Wallace’s lack of criminal history
by assigning him a criminal history category of I, that
category also includes defendants with one criminal history
point and defendants with expired convictions. Here, the
court was impressed by Wallace’s lifetime of obeying the
law. It based its finding about Wallace’s “extraordinary
remorse” on the fact that he confessed his guilt immediately
when confronted by his employer and sought professional
help promptly and independently. Even before Booker these
were permissible grounds for a departure. United States v.
Jaroszenko, 92 F.3d 486, 491 (7th Cir. 1996).
  The government also points out that the guidelines
cited in the written judgment—U.S.S.G. § 5H1.3 (Mental
and Emotional Condition) and § 5K2.20 (Aberrant Behav-
ior) (both of which appear as “policy statements” in the 2005
version of the guidelines)—do not apply. That is
true literally, but this does not mean that the district
court was required to ignore them altogether. In fact,
although § 5K2.20 does not strictly apply, the court’s action
in recognizing the aberrant nature of Wallace’s crime
(compared with his earlier unblemished record) is consis-
tent with the broader policy that section reflects. The link
No. 05-3675                                               15

to § 5H1.3 is certainly weaker; Wallace did not offer
evidence that his psychological problems contributed to the
fraud.
  In the end, it is the fact that the court chose to eliminate
any meaningful incarceration for a crime that involved
$400,000 of intended loss that makes this such an extra-
ordinary choice. Compare Crisp, 2006 WL 1867754 at *5.
We have no need to decide here whether such a sentence
was impossible to justify; the government has vigorously
defended similarly substantial upward deviations from
the recommended range, and we are concerned to main-
tain evenhanded standards of reasonableness on both
sides of the line. We do conclude, however, that under Dean
the court needed to offer a much more thorough explanation
of this choice, so that we would be in a position to conduct
a meaningful review of the reasonableness of the sentence.
Even though our standard of review is deferential, we
cannot be left to guess at the district court’s rationale in a
case like this.
  The district court acknowledged that it was giving
Wallace a significant break—a “World Series” break, in fact.
Such a break requires, we hold, a “World Series” explana-
tion. Because the court may have been influenced by a
disagreement with the command of the guidelines to base
sentences on intended loss, and because we cannot tell from
the explanation given thus far what it was that took
Wallace’s case so far out of the normal run, we VACATE the
sentence and REMAND for further proceedings.
16                                        No. 05-3675

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—8-14-06